DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 10/07/2021.

Examiner's Statement of reason for Allowance

Claims 1-4, 7-13, and 15-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to method, comprising: transmitting a first control channel and a first data channel to a terminal in a first bandwidth part; starting or restarting a first timer in response to transmitting a first physical downlink control channel (PDCCH) to the terminal in the first bandwidth part, the first control channel comprising the first PDCCH; in response to the first timer expiring, transmitting information about a second bandwidth part to the terminal in a third bandwidth part, wherein the second bandwidth part is a bandwidth part to be switched to by the terminal, and wherein: the third bandwidth part is an access bandwidth part; or the third bandwidth part is comprised in one or more candidate operating bandwidth parts of the terminal; and transmitting a second control channel and a second data channel to the terminal in the second bandwidth part.
The closest prior art, as previously recited, Hwang et al. (US 2016/0050647 A1), Chen et al. (US 2013/0201936 A1), Takeda et al. (US 2017/0290017 A1) are also generally directed to various aspects of determining a first bandwidth, within a second bandwidth, for resources available for downlink data transmission.  .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478